DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first polyamide resin layer comprising an amide bond by an aromatic diamino group and a benzene-dicarbonyl group, wherein a ratio of a benzene-1,3-dicarbonyl group to a total of the benzene-1,3-dicarbonyl group and a benzene-1,4-dicarbonyl group is 20 mol% or less, and B) a second polyamide resin layer…comprising an amide bond by an aromatic diamino group and a benzene-dicarbonyl group, wherein a ratio of the benzene-1,3-dicarbonyl group to a total of the benzene-1,3-dicarbonyl group and the benzene-1,4-dicarbonyl group is more than 20 mol%.” The use of “the benzene-1,3-dicarbonyl group” and “the benzene-1,3-dicarbonyl group and the benzene-1,4-dicarbonyl group” with regard to the second polyamide resin layer makes the scope of the claim confusing because it implies the groups are connected or the same even though they do not appear to be so connected. Dependent claims are rejected for the same reason.
Additionally, in claim 1, the recitations of “20 mol% or less” and “more than 20 mol%” are confusing because it is not clear if the values are calculated based on the total of the benzene-1,3-
Claim 6 recites “the aromatic diamine group”. The scope of the claim is confusing because parent claim 1 discloses two different aromatic diamino groups (one present in the first polyamide resin layer, and one in the second polyamide resin layer). It is unclear if claim 6 limits one or both of the groups.


Claim Rejections - 35 USC § 102
Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakus et al. (US 3,723,241).
Regarding claims 1 and 6:
Rakus discloses two or more structures of wholly aromatic polyamides that are adhered or bonded together via a polyamide film (abstract; col 1 ln 25+). In Example III, Rakus provides a bonding polyamide film formed from 70% m-phenylenediamine and 30% p-phenylenediamine (by weight) and isophthaloyl chloride in an equimolar amount (col 5 ln 8+). In Example III, Rakus provides several film laminates comprising a polyamide film A, the bonding polyamide film of Example I, and a polyamide film B (col 5 ln 45+). Several of the films anticipate the claimed film laminate as discussed below. 
Film 2 comprises (A) film of a polymer of isophthaloyl chloride and m-phenylenediamine, the bonding polyamide film, and (B) a film of a polymer of terephthaloyl chloride and m-phenylenediamine. Here, film (B) meets the requirements of the presently claimed first polyamide resin layer because it contains 0 mol% of a benzene-1,3-dicarbonyl group, and either of film (A) or the bonding polyamide film meets the requirements of the presently claimed second polyamide resin layer because both contain 100 mol% of a benzene-1,3-dicarbonyl group. Films 3 and 7 similarly meet the claimed film laminate. 
Film 4 comprises (A) film of a polymer of terephthaloyl chloride and a mixture of m-phenylenediamine and p- phenylenediamine, the bonding polyamide film, and (B) a film of a polymer of tetramethyl terephthaloyl chloride and m-phenylenediamine. Here, either of film (A) or film (B) 
Regarding claims 7-11:
The examiner submits the noted films of Rakus satisfies the presently claimed property requirements because they are otherwise the same as presently claimed.
Regarding claim 12:
The examiner submits the additional layer in the example films corresponds to the presently claimed substrate. For instance, in Film 2 the film (A) corresponds to the substrate, the bonding polyamide film corresponds to the second polyamide resin layer, and the film (B) corresponds to the first polyamide resin layer. The examiner notes the present claim does not require a particular order of layers. Similarly, in in Film 4 the film (A) corresponds to the substrate, the bonding polyamide film corresponds to the second polyamide resin layer, and the film (B) corresponds to the first polyamide resin layer.


Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiwata et al. (US 2007/0148480).
Regarding claims 1 and 6:
Ishiwata discloses a laminate comprising a base layer (A) comprising a wholly aromatic polyimide or a wholly aromatic polyamide each having a glass transition temperature (Tg) of 350°C or higher, and an adhesive layer (B) comprising a wholly aromatic polyimide or a wholly aromatic polyamide having a Tg 
Example 3 discloses a layer A comprising a wholly aromatic polyamide made from terephthalic acid (benzene-1,4-dicarbonyl) and p-phenylenediamine, and a layer B comprising a wholly aromatic polyamide made from isophthalic acid (benzene-1,3-dicarbonyl) and m-phenylenediamine [023-0240]. Layer A corresponds to the presently claimed first polyamide resin layer, and layer B corresponds to the presently claimed second polyamide resin layer.
Regarding claims 7-11:
The examiner submits the noted Ishiwata’s film satisfies the presently claimed property requirements because they are otherwise the same as presently claimed.
Regarding claim 12:
Ishiwata teaches its laminates can be adhered to an adherend (C) [0019]. The laminate of Example 3 is attached to specific adherends in Examples 11-15 [0244; Table 1].


Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakus et al. (US 3,723,241).
Regarding claim 5:
Rakus discloses all of the claim limitations as set forth above, but the reference does not expressly disclose the specific values for the thicknesses of the layers that make up its overall films. As the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the relative thickness of the layers of Rakus, based on routine experimentation, for the purpose of optimizing operation of said films. Said obvious modifications include varying the relative thickness of the layers to provide a relative ratio of the layers within the claimed range. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claim(s) 2-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata et al. (US 2007/0148480).
Ishiwata discloses a laminate comprising a base layer A and an adhesive layer B as previously explained.
Regarding claim 2:
Ishiwata teaches the wholly aromatic polyamide used for layer B can be formed from terephthalic acid and/or isophthalic acid 0118; 0120]. Furthermore, the reference discloses a copolyamide having units according to formula (III) formed from isophthalic acid and units according to formula (VI) formed from terephthalic acid in a mole ratio of 10:90 to 90:10 [0125-0126; 0130]. Furthermore, Ishiwata implicitly teaches the terephthalic acid-based polyamides result in higher glass transition temperatures [0075; 0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid-based units and terephthalic acid-based units in the wholly aromatic polyamide of layer B and further vary the relative amount thereof, including over values that result in amounts within the presently claimed range, to provide the desired properties such as adhesiveness and glass transition temperature as desired for a given end use.
Regarding claim 3:
Ishiwata teaches the wholly aromatic polyamide used for layer A can contain isophthalic acid [0075]. As noted above, Ishiwata implicitly teaches isophthalic acid can provide a lower glass transition temperature.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid-based units and terephthalic acid-based units in the wholly aromatic polyamide of layer A and further vary the relative amount thereof, including over values that result in amounts within the presently claimed range, to provide the desired properties such as adhesiveness and glass transition temperature as desired for a given end use.
Regarding claim 4:
Ishiwata teaches the wholly aromatic polyamide used for layer B can be formed from terephthalic acid and/or isophthalic acid 0118; 0120]. Furthermore, the reference discloses a copolyamide having units according to formula (III) formed from isophthalic acid and units according to formula (VI) formed from terephthalic acid in a mole ratio of 10:90 to 90:10 [0125-0126; 0130]. Furthermore, Ishiwata implicitly teaches the terephthalic acid-based polyamides result in higher glass transition temperatures [0075; 0082].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a combination of isophthalic acid-based units and terephthalic acid-based units in the wholly aromatic polyamide of layer B and further vary the relative amount thereof, including over values that result in amounts within the presently claimed range, to provide the desired properties such as adhesiveness and glass transition temperature as desired for a given end use.
Regarding claim 5
Ishiwata teaches the thickness of layer A is preferably in the range of 0.1-50 μm depending on the requirements of a given end use [0052]. The thickness of layer B is also preferably 0.1-50 μm [0092]. These disclosures together provide an overlapping range of thickness ratios.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of layers A and B, including over thicknesses that result in ratios within the claimed range, to provide the desired dimensions and other properties desired for a given end use.
Regarding claim 13:
Ishiwata teaches its laminates can be adhered to an adherend (C), including polymeric materials such as polyimide, polyester, and acrylic resin [0019; 0164].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787